Citation Nr: 0937744	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-11 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a left hamstring tear.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1991 to April 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision, which assigned a 10 
percent rating for service connected residuals of a hamstring 
tear.  The Veteran appealed that decision.  

During the pendency of this appeal, the Veteran's claim of 
increased rating for his posttraumatic stress disorder (PTSD) 
was granted in full and he was awarded a 100 percent 
disability rating in July 2008.  As such, the increased 
rating claim for PTSD is no longer at issue.  

The Veteran's increased rating claim is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

Unfortunately, this matter must be remanded.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159.  Such assistance includes making reasonable efforts in 
obtaining records relevant to his claim.  Id.  In an August 
2009 Informal Hearing Presentation (IHP), the Veteran's 
representative maintained that an October 2004 VA letter 
requesting medical records from Dr. Hubbs at the Underwood 
Family Practice included an incorrect social security number.  
The Veteran's representative also provided that records were 
not requested from the Family Health Center, despite the 
facility providing VA with a special authorization form 
required for the request.  The Veteran indicated in his March 
2008 signed authorization that he had undergone various 
surgeries at Underwood Memorial Hospital.  However, he only 
authorized release of medical records indicating the surgery 
and treatment for one surgery in July 2004.  The claims file 
does not contain any medical records from Dr. Hubbs, 
Underwood Family Practice, or The Family Health Center.  
Further, it does not contain medical records from Underwood 
Memorial Hospital dated prior to July 2004, the date of his 
last surgery.  These records should be obtained prior to 
further adjudication of this matter.

VA's duty to assist also includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159.  Here, the Veteran was afforded a VA examination in 
March 2008 to assess the severity of his service-connected 
residuals of a left hamstring tear.  However, after the VA 
examination was conducted, the Veteran submitted a carbon 
copy of discharge instructions from Underwood Memorial 
Hospital, which included wound care instructions.  In his 
August 2009 IHP, the representative asserted that the Veteran 
was diagnosed with left thigh compartmental syndrome and 
underwent a surgery at this time.  The representative then 
requested that the Veteran be afforded an additional VA 
examination due to increased severity.  He requested that the 
Veteran also be assessed for any scarring associated with 
prior surgeries the Veteran underwent for his service-
connected hamstring tear.  The Board finds that such an 
examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.	Assist the Veteran in obtaining the 
medical records indicated in his signed 
September 2004 VA release form, 
including medical records from Dr. 
James Hubbs, M.D. and the Underwood 
Family Practice, and associate these 
records in the claims file.  The RO 
should have the Veteran compete the 
special authorization form supplied by 
the Family Health Center and assist him 
in obtaining these medical records.  
Further, the RO should assist the 
Veteran in obtaining medical records 
showing his treatment and previous 
surgeries performed at Underwood 
Memorial Hospital prior to the July 
2004 surgery.  All efforts to assist 
the Veteran in obtaining these non-
Federal records should be well 
documented and should comply with 
38 C.F.R. § 3.159(e).

2.	Thereafter, the Veteran should be 
referred for an additional VA 
examination to assess the severity of 
the Veterans current disability, to 
include an assessment of any scarring 
associated with that has affected the 
Veteran's service-connected residuals 
of a left hamstring tear.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  A notation to the effect 
that this record review took place 
should be included in the report.  All 
indicated tests and studies and other 
diagnostic procedures deemed necessary, 
should be conducted.  A detailed 
medical and occupational history should 
be obtained.  The examiner should 
describe in detail all symptoms 
reasonably attributable to service-
connected residuals of his left 
hamstring tear and its current 
severity.

3.	After completing the requested action, 
the RO should readjudicate the service 
connection claim on its merits.  All 
evidence received since the issuance of 
the July 2008 supplemental statement of 
the case (SSOC) should be considered.  
If any benefit sought on appeal is not 
granted, the Veteran and his 
representative should be furnished a 
SSOC and afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




